Citation Nr: 0601232	
Decision Date: 01/17/06    Archive Date: 01/31/06	

DOCKET NO.  04-14 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had periods of active service from January 1984 
to April 1984; and from January 1991 to May 1991.  The latter 
period of service was in support of Operation Desert 
Shield/Desert Storm.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
VARO in Indianapolis, Indiana, that denied entitlement to the 
benefit sought.  No other issue is in proper appellate status 
at this time.


FINDINGS OF FACT

1.  VA has informed the veteran of the evidence necessary to 
substantiate his claim and has made reasonable efforts to 
develop such evidence.

2.  The veteran does not have PTSD attributable to his active 
service.


CONCLUSION OF LAW

PTSD was not incurred in nor aggravated by the veteran's 
periods of active service.  38 U.S.C.A. §§ 101(24), 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.1, 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks entitlement to service connection for PTSD.  
In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent laws and regulations and their application to the 
evidence of record.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
on November 9, 2000.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West 2002).  This law redefines the obligations of VA 
with respect to its duty to assist, including to obtain 
medical opinions when necessary, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
the veteran to provide any evidence in his possession that 
pertains to the claim.

The record reflects that, through a March 2002 letter, the 
February 2003 rating decision, the March 2004 statement of 
the case/decision review officer decision, another letter 
dated in April 2004, and a supplemental statement of the case 
dated in May 2005, the veteran has been informed of the 
evidence and information necessary to substantiate his claim, 
the information required of him to enable VA to obtain 
evidence in support of his claim, the assistance that VA will 
provide to obtain evidence in support of his claim, and the 
evidence that he should submit if he did not desire VA to 
obtain such evidence on his behalf.  In the April 2004 
communication he was informed that it was his responsibility 
to make sure VA received all requested records that were not 
in the possession of a Federal department or agency.  He was 
also told what the evidence had to show to support his claim, 
including that the evidence show that he had a current 
physical or mental disability and that there was a 
relationship between that disorder and his military service.  
In view of the foregoing, the Board is satisfied that VA has 
complied with the notification requirements of the VCAA and 
its implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The record also reflects that all pertinent available service 
medical records and all available post service medical 
evidence identified by the veteran have been obtained.  In 
addition, the veteran has been afforded appropriate VA 
psychiatric examination.  The veteran has not identified any 
outstanding evidence that could be obtained to substantiate 
the claim.  Further, the Board notes that the veteran had the 
opportunity to appear at a video conference hearing before a 
Veterans Law Judge in November 2005, but for whatever reason, 
he failed to report.  Therefore, the Board is also satisfied 
that VA has complied with the duty to assist provisions of 
the VCAA and its implementing regulations.

The Board also notes that the RO adjudicated the veteran's 
claim following compliance with the notice requirements of 
the VCAA and the completion of all indicated development of 
the record.  There is no indication or reason to believe that 
the decision would have been different had the claim not been 
previously adjudicated.  In sum, the Board is satisfied that 
the RO properly processed the claim following compliance with 
the notice requirements of the VCAA and the implementing 
regulations.  See Mayfield v. Nicholson, 19 Vet. App. 102 
(2005).

Legal Criteria

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Regulations also provide that service connection 
may be granted for a disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

A veteran is a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d).  The term "active military, naval, or air service" 
includes:  (1) Active duty; (2) any period of active duty for 
training (ACDUTRA) during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in the line of duty; and (3) any period of 
inactive duty for training (INACDUTRA) during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. 
§§ 101(24); 38 C.F.R. § 3.6.

In order to establish service connection for a claimed 
disorder, there must be:  (1) Medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and a current disability.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999).  A 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value.

In deciding the merits of a claim, a determination must be 
made as to whether the evidence supports the claim, or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The Board 
notes that the concept of relative equipoise means that the 
evidence supporting the claim and the evidence against the 
claim must be in approximate balance and not merely 
suggestive of a possible outcome.  There must be at least an 
approximate balance of positive and negative evidence in 
order for the appellant to prevail.  Id. at 56.

With regard to PTSD, service connection requires:  (1) 
Medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed inservice stressor actually 
occurred; (3) medical evidence of a link between current 
symptomatology and the claimed inservice stressor.  38 C.F.R. 
§ 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such have 
resulted in a disability.  Hence, in the absence of proof of 
a present disability (and, if so, of a nexus between that 
disability and service), there can be no valid claim for 
service connection.  Gilpin v. West, 155 F. 3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  The Court has consistently held that, under the law 
cited above, "a determination of service connection requires 
a finding of the existence of a current disability and the 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the Federal Circuit, which has 
stated that "a veteran seeking disability benefits must 
establish...the existence of a disability [and] a connection 
between the veteran's service and the disability."  Boyer v. 
West, 210 F. 3d 1351, 1353 (Fed. Cir. 2000).

Analysis

A review of the service medical records is without reference 
to complaints or findings indicative of the presence of a 
psychiatric disorder.

At the time of a general medical examination accorded the 
veteran by VA in March 1993, it was indicated his psychiatric 
status was normal.  A psychiatric consult was described as 
possible to evaluate a complaint of insomnia, although the 
examiner stated that from the veteran's description, the 
insomnia was "not that bothersome."

Other medical evidence includes the report of a Persian Gulf 
Registry examination in January 1995.  Complaints included 
insomnia and memory loss since 1991.  The veteran stated that 
he needed a sedative 2 to 3 times a week.  The assessments 
included "insomnia-impaired memory."

Additional medical evidence includes the report of a 
September 1996 VA outpatient visit at which time the veteran 
denied any new concerns.  He was assured and it was indicated 
"nothing wrong could be detected.  He is a healthy young 
guy."

The veteran was accorded a psychiatric examination by VA in 
February 1997.  He had never received inpatient or outpatient 
psychiatric care.  He reported seeing a psychiatrist one time 
at the Marion VA Medical Center to ensure that he was "not 
crazy."  He had never taken any psychotropic medications and 
it was stated he had never made any suicide attempts.

With regards to his military history, he reported serving in 
the Persian Gulf in Saudi Arabia.  He spoke of participating 
in missions to Kuwait where he saw oil fires.  He also spoke 
of witnessing a SCUD being shot down.  He reported no 
intrusive thoughts or nightmares regarding his experiences in 
the Persian Gulf.  He was given an Axis I diagnosis of mood 
disorder, not otherwise specified.  It was stated he did not 
meet the criteria for a diagnosis of PTSD.

Additional medical evidence includes a report of a September 
2002 chronic fatigue syndrome examination.  The veteran 
stated that he had depression, sleep disturbance, and PTSD.  
Examination did not meet the criteria for a diagnosis of 
chronic fatigue syndrome.

The veteran was accorded a PTSD examination by VA in February 
2004.  The claims file and available medical records were 
reviewed on the day of the examination.  The veteran was 
interviewed for about 90 minutes.  It was noted he had never 
been hospitalized for psychiatric purposes.  His initial 
outpatient psychiatric evaluation came as part of the VA 
examination in February 1997 referred to above.

With regards to his service, he stated that he served in 
Operation Desert Storm in Saudi Arabia with the 10th 
Transportation Unit.  His primary duty involved camp security 
and participating in convoy escorts.  It was reported he 
"appears to have been exposed to a low degree of stress while 
in the military."  He had not earned any combat medals.  He 
reported one stressful incident as being when he was 
delivering a vehicle to Kuwait City and saw oil fields where 
the Iraqis had dug in.  He recalled there were dead bodies 
and burned out buildings.  He also reported remembering an 
incident when "we were under SCUD alerts.  The first day we 
were in country we saw a SCUD blow up in the sky."

The examiner stated the veteran reported a mild stressor that 
seemed to meet the criteria for a diagnosis of PTSD.  He also 
reported infrequent nightmares of death.  However, he did not 
report efforts to avoid thoughts or feelings of activities 
associated with the trauma, nor an inability to recall 
important aspects of the trauma.  He did not complain of 
hypervigilance or a foreshortened future.  Psychological 
dysfunction in the areas of work and activity were best 
attributed to his problems with fibromyalgia and resulting 
depression.  His problems with social isolation and anger 
also were best attributed to the fibromyalgia, as well as his 
lifelong personality problems that had resulted in anger 
management difficulties, both before military service and 
after.  He was given an Axis I diagnosis of mood disorder, 
not otherwise specified.  The examiner stated that on an 
overall basis, the veteran "is not seen as suffering from 
PTSD...."  He indicated that while the veteran reported a 
stressor that was accepted as meeting the stressor criteria, 
he did not report psychiatric symptoms that would meet the 
symptom criteria.

In view of the foregoing, the Board finds that the evidence 
is against the claim for service connection for PTSD.  
Examiners at the time of psychiatric examinations in 1997 and 
2004 did not find that the veteran met the criteria for a 
diagnosis of PTSD.  As noted elsewhere in the decision, in 
the absence of proof of a present disability, there can no 
valid claim for service connection.  Gilpin v. West, 155 F. 
3d 1353 (Fed. Cir. 1998).

The Board notes that, in his substantive appeal dated in 
March 2004, the veteran complained that the VA physician who 
examined him in 2004 was "very hostile" and deleted several 
answers.  However, the undersigned has reviewed the report of 
the examination and does not agree.  The examiner 
specifically stated that he reviewed the entire claims folder 
and provided the veteran with a 90-minute examination.  The 
report of the examination is set out in detail and gives no 
indication of any bias against the veteran.


ORDER

Service connection for PTSD is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


